Exhibit 10.2

 

 

 

 

 

ALLIED ENERGY PLC

 

And

 

CAMAC INTERNATIONAL (NIGERIA) LIMITED

 

And

 

CAMAC PETROLEUM LIMITED

 

 

 

 

 

THIRD AGREEMENT NOVATING

PRODUCTION SHARING CONTRACT



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

--------------------------------------------------------------------------------

 

 

THIS THIRD AGREEMENT NOVATING PRODUCTION SHARING CONTRACT (“Agreement”) is
entered into this 19th day of November, 2013 BY AND AMONG:

 

1)

ALLIED ENERGY PLC (formerly, Allied Energy Resources Nigeria Limited), a company
incorporated under the laws of the Federal Republic of Nigeria and having its
registered office at Plot 1649 Olosa Street, Camac House, Victoria Island, Lagos
(hereinafter referred to as “Allied”, which expression shall where the context
so admits include its successors and assigns);

 

2)

CAMAC INTERNATIONAL (NIGERIA) LIMITED, a company incorporated under the laws of
the Federal Republic of Nigeria and having its registered office at Plot 1649
Olosa Street, Camac House, Victoria Island, Lagos (hereinafter referred to as
“CINL”, which expression shall where the context so admits include its
successors and assigns); and

 

3)

CAMAC PETROLEUM LIMITED, a company incorporated under the laws of the Federal
Republic of Nigeria and having its registered office Plot 1649 Olosa Street,
Camac House, Victoria Island, Lagos (hereinafter referred to as “CPL”, which
expression shall where the context so admits include its successors and assigns
).

 

Allied, CINL, and CPL are hereinafter referred to individually as a “Party” and
collectively as the “Parties”.

 

WHEREAS:

 

(A)  On June 3, 1992, Allied was awarded an Oil Prospecting Licence with respect
to Block 210 (“OPL 210”), of which an interest of two and one-half percent
(2.5%) was subsequently assigned by Allied to Camac International (Nigeria)
Limited on September 30, 1992;    

(B)

On August 28, 2002, Allied and Camac International (Nigeria) Limited were
granted Oil Mining Leases 120 and 121 (hereinafter referred to as “OMLs” or
“Leases”) with respect to the OPL 210 for a term of twenty (20) years, each
commencing from February 27, 2001;

 

(C)

On July 22, 2005, Allied, CINL and Nigerian Agip Exploration Limited (“NAE”)
entered into a Production Sharing Contract (“PSC”) covering Petroleum Operations
in the OMLs which sets out the terms and conditions governing conduct of
petroleum operations in respect of the OMLs and under which NAE was appointed
Operating Contractor;

 

(D)

By an Agreement Novating Production Sharing Contract dated April 7, 2010,
entered into by and among Allied, CINL, CPL and NAE, Allied and CINL novated to
CPL the beneficial ownership of their respective interests in and certain rights
and obligations under the PSC in relation to the Oyo field (the “First
Novation”), subject to the terms and conditions contained therein;

 

 

 
Page 2 of 8

--------------------------------------------------------------------------------

 

 

(E)

By a Second Agreement Novating Production Sharing Contract dated February 15,
2011, entered into by and among Allied, CINL, CPL and NAE, Allied and CINL
novated to CPL the beneficial ownership of their respective interests in and
certain rights and obligations under the PSC in relation to the OMLs under the
PSC that were not novated pursuant to the First Novation (the “Second
Novation”), subject to the terms and conditions contained therein;

 

(F)

By a Deed of Novation dated June 29, 2012, entered into by and among Allied,
CINL, CPL and NAE, NAE novated to Allied all of its interests in, and all of its
rights and obligations under, the PSC (the “NAE Novation”), subject to the terms
and conditions contained therein;

 

(G)

Pursuant to a Transfer Agreement, dated November 19, 2013, by and among Allied,
CINL, CAMAC Energy Holdings Limited, CPL, and CAMAC Energy Inc. (the “Transfer
Agreement”), Allied agreed to sell and CPL agreed to purchase the remainder of
Allied’s interest under the PSC, such interest being the interest acquired by
Allied pursuant to the NAE Novation, giving CPL the remaining rights and
obligations under the PSC, subject to the terms and conditions contained herein;

 

(H)

Allied wishes to novate to CPL all of its interests in and all rights and
obligations in under the PSC that were not heretofore novated pursuant to the
First Novation and Second Novation, subject to the terms and conditions
hereinafter set forth (the “Third Novated Interest”); and

 

(I)

Allied wishes to be released from, and CPL wishes to assume all the liabilities
and perform the obligations of Allied under the PSC on the terms set out herein.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.

Unless the context otherwise requires, words and expressions defined in the
Transfer Agreement shall have the same meaning when used in this Agreement.

 

2.

The Parties severally agree that with effect from the Closing, as such term is
defined under the Transfer Agreement (the “Effective Date”), and except as
otherwise provided in clause 4 of this Deed of Novation and in the Transfer
Agreement and subject to the representations, warranties, covenants, and
agreements in the Transfer Agreement.

 

 

2.1.

Allied assigns to CPL all of Allied’s rights, liabilities, duties, covenants,
undertakings, and other obligations contained in the PSC.

 

 

2.2.

CPL undertakes and covenants, as a separate obligation with Allied and CINL, to
assume, observe, perform, discharge and be bound by all liabilities and
obligations arising under the PSC in the place of Allied and be entitled to all
the rights and benefits therein in the place of Allied.

 

 

 
Page 3 of 8

--------------------------------------------------------------------------------

 

 

 

2.3.

CINL and CPL shall each release and discharge Allied from the observance,
performance and discharge of the liabilities and obligations of Allied assumed
by CPL in pursuant to sub-clause 2.2 of this Agreement and shall accept the like
observance, performance and discharge of those liabilities and obligations of
CPL in the place of Allied.

 

 

2.4.

CPL undertakes, in respect of the Third Novated Interest to indemnify fully and
hold harmless Allied and CINL in respect of any claims, proceedings, injury,
costs (including legal costs), loss, damage or expense arising from CPL’s
obligations under the PSC from and after the Effective Date for which Allied
would have been liable but for the release and discharge referred to in
sub-clause 2.3 of this Agreement. For the avoidance of doubt, CPL shall also be
liable to Allied and CINL for such obligations related to the Third Novated
Interest to the extent provided for in the Transfer Agreement.

 

 

2.5.

CPL is hereby designated and agrees to act as the Contracting Operator (as
defined in the PSC) in the place of Allied under the PSC. Accordingly, all
references to the Contracting Operator in the PSC shall be read as references to
CPL. CPL undertakes and covenants to assume, observe, perform, discharge and be
bound by all liabilities, responsibilities and obligations in respect of the
Contracting Operator arising under the PSC in the place of Allied. CINL and CPL
shall each release and discharge Allied from the observance, performance and
discharge of the liabilities, responsibilities and obligations of Allied assumed
by CPL as the Contracting Operator pursuant to this sub-clause 2.5 of this
Agreement and accept the like observance, performance and discharge of those
liabilities, responsibilities and obligations of Allied by CPL in the place
thereof.

 

 

2.6.

Allied shall be free and clear from all liabilities, responsibilities and
obligations in respect of the Third Novated Interest and therefore each of CINL
and CPL agrees that the provisions of Article 17.2 of the PSC shall not apply to
Allied and to the Transactions.

 

 

2.7.

Allied and CINL shall indemnify and hold CPL harmless against all losses,
damages, injuries, expenses, and actions of whatever kind and nature (“Damages”)
suffered by it where such Damages are as the result of the failure of Allied
and/or CINL to notify the Department of Petroleum Resources (“DPR”) of the
Transactions. CPL shall indemnify and hold Allied and CINL harmless against all
Damages suffered by it where such Damages are as the result of the failure of
CPL to notify the Department of Petroleum Resources (“DPR”) of the Transactions.

 

 

2.8.

Notwithstanding any other provision in this Agreement to the contrary, no Party
to this Agreement shall be liable to, or indemnify any other Party for, any
Damages claimed under this Agreement or the PSC that are punitive, special,
consequential, incidental, exemplary, lost profits, lost production or otherwise
not actual damages.

 

 

 
Page 4 of 8

--------------------------------------------------------------------------------

 

 

3.

Nothing contained herein shall prejudice the rights, obligations and liabilities
of CINL, CPL and Allied, or any other party, under the Transfer Agreement or
under any other agreement between them in respect of the Third Novated Interest.
For the avoidance of doubt, the foregoing sentence shall not negate the
provisions of sub-clause 2.6 above. Notwithstanding any other provision of this
Agreement, to the extent that anything stated in this Agreement is contrary to
or inconsistent with the terms of the Transfer Agreement, the terms of the
Transfer Agreement shall prevail.

 

4.

The Parties hereby agree and confirm that, notwithstanding any other provision
in this Agreement or the PSC, except as otherwise modified below:

 

 

4.1.

The terms and conditions of Articles 7.2, 7.3(b), 8.1(a), 8.1(c), 8.3, 11 and
14.3 of the PSC shall remain unaffected by this Agreement and Allied and CINL
shall retain their rights and obligations under those Articles. For the
avoidance of doubt, in each of the Articles identified in this sub-clause 4.1:

 

(a)      each reference to the “Contractor” or “Operating Contractor” shall be
read as being a reference to CPL;

 

(b)     each reference to the “First Party” shall be read as being a reference
to Allied and CINL in proportion to their respective holding interests in the
OMLs; and

 

(c)     each reference to “Allied” shall be read as being a reference to Allied.

 

 

4.2.

Article 8.1(e) of the PSC is deleted in its entirety;

 

 

4.3.

The Parties shall enter into a new Escrow Account as defined in, and pursuant
to, Article 8.3.1 of the PSC, and Article 8.3 shall be amended as appropriate to
reflect such new Escrow Account;

 

 

4.4.

Nothing contained in Article 11 shall be construed to pass title to the “First
Party” following cost recovery for any equipment or movable property purchased
by the Contractor or to extinguish Contractor’s title to or right to use any
such equipment or property, in each case to the extent such equipment or
property is capable legally and physically of being removed from the seabed or
otherwise from within the Lease area.

 

 

4.5.

Article 27.1 of the PSC shall include the following address for notices:

 

CAMAC Petroleum Limited

Plot 1649 Olosa Street

Camac House

Victoria Island, Lagos, Nigeria

Fax: +234 1 2704271

 

 

 
Page 5 of 8

--------------------------------------------------------------------------------

 

 

5.

Except as expressly provided in this Agreement all provisions of the PSC and all
agreements deriving therefrom shall continue to be in full force and effect and
binding on Allied, CINL and CPL, insofar as those agreements were in full force
and effect and binding on the Parties immediately prior to the date hereof. With
effect from the Closing, this Agreement, the First Novation, the Second
Novation, the NAE Novation, and the PSC shall be read and construed as one
document.

 

6.

This Agreement shall be treated as constituting all actions, confirmations,
consents and undertakings required of each NAE, Allied, CINL and CPL under the
PSC or any agreement deriving therefrom, for the purposes of giving effect to
the transfer to CPL of the Transferred Interest.

 

7.

Allied shall be solely responsible for the payment in a timely fashion of, and
undertakes to pay, all and any applicable Taxes and stamp duty (including any
interest, penalties and/or fines) payable on or in connection with the execution
or enforcement of this Agreement and all documents executed pursuant to this
Agreement and the assignment of the Transferred Interest and shall fully
indemnify each of the other Parties in respect of any costs (including legal
costs), expenses, loss or damage occasioned by its failure to pay (or any delay
in paying) any such applicable Taxes and/or stamp duty.

 

8.

Each reference in this Agreement to the PSC and/or any agreement deriving
therefrom shall be construed and shall have effect as a reference to the same as
it may have been supplemental and/or amended and/or novated prior to the date
hereof.

 

9.

This Agreement may be executed in any number of counterparts and by the Parties
on separate counterparts, each of which will be deemed an original but which
together shall constitute one agreement, with the same effect as if the
signatures on the counterparts were upon a single engrossment of this Agreement.
No counterpart shall be effective until each Party has executed at least one
counterpart.

 

10.

This Agreement shall be governed by and construed in accordance with Nigerian
Law. Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination which cannot be
amicably resolved between the Parties, shall be settled by arbitration under the
provisions of Article 23 of the PSC. A dispute shall be deemed to have arisen
when a Party notifies the other Party in writing to that effect.

 

[Signature page follows]

 

 

 

 

 

 

 

 

 

 



 
Page 6 of 8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first above written.

 

Signed for and on behalf of

ALLIED ENERGY PLC          

 

Signature: /s/ Mickey Lawal                 

 

Name: Mickey Lawal                           

 

Designation: Director                         

 

 

 

Signed for and on behalf of

CAMAC INTERNATIONAL

(NIGERIA) LIMITED          

 

 

 

Signature: /s/ Mickey Lawal               

 

Name: Mickey Lawal                        

 

Designation: Director                     

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK—
SIGNATURE PAGE FOR CAMAC PETROLEUM LIMITED FOLLOWS]

 

 

 

 

 

 

 

SIGNATURE PAGE OF THIRD AGREEMENT NOVATING

PRODUCTION SHARING CONTRACT

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first above written.

 

Signed for and on behalf of

CAMAC PETROLEUM LIMITED          

 

 

 

Signature: /s/ Jeffrey S. Courtright  

 

Name: Jeffrey S. Courtright             

 

Designation: Director                       

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE OF THIRD AGREEMENT NOVATING

PRODUCTION SHARING CONTRACT